DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2,4-6,9,11,13-14,16,19-20,23,25-27,30,32,34,36-37 and 39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art fails to disclose or make obvious a method of
determining corrected color values from image data acquired, during a base calling
cycle, by a nucleic acid sequencer comprising an image acquisition system, one or
more processors, and memory, comprising: in addition to the other recited or steps of
the claim, “(d) retrieving partially phase-corrected color values of the plurality of sites,
wherein the partially phase-corrected color values were stored in the sequencer's
memory during an immediately preceding base calling cycle; (e) determining a
prephasing correction from the partially phase-corrected color values stored during the
immediately preceding base calling cycle, and the color values stored in the processor
buffer; and (f) determining the corrected color values from the color values in the
processor buffer, the partially phase corrected values stored during the immediately
preceding cycle, and the prephasing correction.”
Regarding claim 20, the prior art fails to disclose or make obvious a nucleic acid
sequencer comprising: an image acquisition system; memory; and comprising, in

for a base calling cycle, wherein the partially phase-corrected color values were stored
in the memory during an immediately preceding base calling cycle; (e) determine a prephasing correction from the partially phase-corrected color values stored during the immediately preceding base calling cycle, and the color values stored in the processor buffer; and (f) determine corrected color values from the color values in the processor buffer, the partially phase corrected values stored during the immediately preceding cycle, and the prephasing correction.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN WYATT/Examiner, Art Unit 2878   



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878